Exhibit 99.1 Ironclad Performance Wear Reports Record Fourth Quarter and Fiscal Year 2012 Results 2012 Net Sales Up 22%, Driving Record Net Income and Earnings Per Share LOS ANGELES, CA  February 27, 2013  Ironclad Performance Wear Corporation (ICPW:OB), the recognized leader in high-performance task-specific work gloves, reported financial results for the fourth quarter and fiscal year ended December 31, 2012. Fourth Quarter and Full Year 2012 Highlights ● Fourth quarter Net Sales increased 40% to record $10.7 million, driving Net Income Before Taxes up 166% to a record $1.8 million. ● Full year 2012 Net Sales were up 22% to a record $26.2 million, with Net Income up 174% to a record $3.1 million. ● Major new product introductions in the fourth quarter included the Ironclad Mechanic glove, designed specifically for auto mechanics and technicians; and the Ironclad TouchScreen performance work glove that addresses the growing use of touchscreen devices. The Company also introduced the newest member to the KONG glove family, the Cut Resistant KONG, designed for the particular hazardous conditions found on an oil and gas platform. Fourth Quarter 2012 Results The Company reported Net Sales for the fourth quarter of 2012 of $10.7 million, an increase of 39.8% percent from the fourth quarter 2011 of $7.7 million. Gross Profit increased 53.9% to $4.1 million, or 38.1% of Net Sales, compared to $2.7 million, or 34.6% of Net Sales in the fourth quarter of 2011. Operating Expenses as a percent of Net Sales decreased to 20.5%, or $2.2 million, compared to 24.8% of Net Sales, or $1.9 million during the same period last year. Income from Operations increased 151% to $1.9 million compared to $752,680 during the same period in 2011. Net Income increased $2.0 million to $2.6 million, or $0.03 per share, in the fourth quarter 2011, compared to $605,857, or $0.01 per share, in the same period last year. $857,500 of this increase in Net Income is the result of recording a deferred tax benefit. As reported in our financial results, the fourth quarter was exceptional on virtually all fronts  sales, operating leverage and profitability said Scott Jarus, Chairman and CEO of Ironclad. We experienced excellent growth within our international sales, industrial safety and co-branded private label channels, and the continuing growth in income from operations reflects the efficiencies and scalability of Ironclads business model. Fiscal 2012 Year-End Results Full-year Net Sales for 2012 were $26.2 million, representing a 22.3% increase from the 2011 Net Sales of $21.4 million. Gross Profit increased 26.2% to $10.1 million or 38.4% of Net Sales in 2012, compared to $8.0 million, or 37.2% of Net Sales for full-year 2011. Operating Expenses as a percent of Net Sales decreased to 29.0%, or $7.6 million, compared to 30.4% of Net Sales, or $6.5 million for full-year 2011. Income from Operations increased 69.1% to $2.5 million compared to an Income from Operations of $1.5 million for fiscal year 2011. Net Income for 2012 increased to $3.1 million, or $0.04 per share, representing a 174% growth when compared to a Net Income of $1.1 million or $0.02 per share, in the prior year. A 30% reduction in the Companys valuation allowance for deferred tax assets, primarily net operating loss carry-forwards, contributed $0.01 per share to the increase. Mr. Jarus added, 2012 was an exceptionally successful year for Ironclad. The strength of the Ironclad brand, representing quality, innovation, performance and value, has drawn customers to our products and enabled us to not only grow business with our existing customers, but to add entirely new distribution channels, such as those in the retail automotive sector. 2013 Outlook Ironclad expects that its Net Sales for 2013 will increase by 10% to 15%, to approximately $28.8 million to $30.1 million. EBITDA, which also includes non-cash stock options expense (i.e. Earnings Before Interest, Taxes, Depreciation, Amortization and ASC 718 stock options expense) will be approximately $2.8 million, or even with 2012s performance, primarily reflecting the Companys desire to increase spending on its international expansion and marketing. Earnings per share will marginally increase. This guidance is based upon managements outlook for organic growth only, and does not contemplate any acquisition opportunities which, if identified and concluded, are expected to be accretive to this 2013 guidance on both a Net Sales and Net Income basis. Our financial results for 2012 demonstrated the Companys continuing ability to leverage its brand, innovative products and expertise to create and sustain growth and profitability, said Mr. Jarus. However, competition in 2013, particularly in the oil & gas industrial safety segment, has greatly intensified over the past year  a tribute to the stellar success of Ironclads KONG line of gloves. This competition is resulting in pricing pressures which we are actively addressing. Additionally, Ironclad will be introducing a new re-featured less expensive line of KONG gloves for this industry which we believe will stunt any market share erosion caused by this increased competition. Our guidance for 2013 reflects the changing competitive landscape. We remain confident in our ability to continue to grow both our top and bottom lines and remain the industry leader in innovative high performance task-specific work gloves. Conference Call Ironclad Performance Wear will hold a conference call to discuss 2012 financial results on Wednesday, February 27 th , at 1:30 p.m. Pacific Time (4:30 p.m. Eastern Time). To participate in the conference call, interested parties should dial (877) 941-8416 ten minutes prior to the call. International callers should dial 1+ (480) 629-9808. If you are unable to participate in the live call, a replay will be available from February 27 th at 7:30 p.m. Eastern Time through 11:59 p.m. Eastern Time on March 13, 2013. To access the replay, dial (877) 870-5176 (passcode: 4599257). International callers should dial 1+ (858) 384-5517 and use the same passcode. In addition, the conference call will also be broadcast live over the Internet and can be accessed at www.ironclad.com . For those unable to participate during the live broadcast, the Webcast will be archived on this site through March 13, 2013. The Company's financial results will be posted online at www.ironclad.com once they are publicly released. About Ironclad Performance Wear Corporation Ironclad Performance Wear is a leader in high-performance task-specific work gloves. It created the performance work glove category in 1998, and continues to leverage its leadership position in the safety, construction and industrial markets through the design, development and distribution of specialized task-specific gloves for industries such as oil & gas extraction; automotive; and police, fire, first-responder and military. Ironclad engineers and manufactures its products with a focus on innovation, design, advanced material science and durability. Ironclad's gloves and apparel are available through industrial suppliers, hardware stores, home centers, lumber yards, and sporting goods retailers nationwide; and through authorized distributors in North America, Europe, Australia and Asia. Built Tough for the Industrial Athlete For more information on Ironclad, please visit the Company's Website at www.ironclad.com . Information about Forward-Looking Statements This release contains "forward-looking statements" that include information relating to future events and future financial and operating performance. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by, which that performance or those results will be achieved. Forward-looking statements are based on information available at the time they are made and/or management's good faith belief as of that time with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. Important factors that could cause these differences include, but are not limited to: fluctuations in demand for Ironclad's products, the introduction of new products, Ironclad's ability to maintain customer and strategic business relationships, the impact of competitive products and pricing, growth in targeted markets, the adequacy of Ironclad's liquidity and financial strength to support its growth, and other information that may be detailed from time-to-time in Ironclad's filings with the United States Securities and Exchange Commission. Examples of such forward looking statements in this release include statements regarding guidance about and achievement of financial goals and performance for 2013, increasing interest and sales of Ironclads products, market opportunities presented by new products and/or customers and Ironclads profitability in 2013. For a more detailed description of the risk factors and uncertainties affecting Ironclad, please refer to the Company's recent Securities and Exchange Commission filings, which are available at www.sec.gov. Ironclad undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Information about Non-GAAP Financial Measures This release contains disclosure regarding the non-GAAP financial measure EBITDA, which also includes non-cash stock option expense (i.e. Earnings Before Interest, Taxes, Depreciation, Amortization and ASC 718 stock option expense). The Company believes that disclosure regarding EBITDA, which also includes non-cash stock option expense, as a supplemental measure of performance improves the transparency of the Companys disclosures. This non-GAAP financial measure is not a substitute for GAAP financial results, and should only be considered in conjunction with the Companys financial information that is presented in accordance with GAAP. Contacts Scott Jarus, CEO scottj@ironclad.com (310) 643-7800 x120 Justin Vaicek Liolios Group, Inc. ICPW@liolios.com (949) 574-3860 Ironclad Performance Wear Corp. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, 2012 December 31, 2011 ASSETS Current Assets Cash and cash equivalents $ 721,588 $ 1,060,125 Accounts receivable (net of allowance for doubtful accounts of $48,000 and $37,000) 6,423,670 798,004 Due from factor 915,492 2,462,973 Inventory net of reserve of $619,000 and $460,000 5,281,445 4,449,315 Deposits on Inventory 716,273 467,063 Prepaid and other 308,815 265,652 Deferred tax asset - Current 857,500 - Total Current Assets Property and Equipment Computer equipment and software 515,058 486,066 Vehicles 43,680 43,680 Office equipment and furniture 179,835 162,871 Leasehold improvements 47,381 43,589 Less: accumulated depreciation ) ) Total Property and Equipment, net Other Assets Trademarks and patents (net of accumulated amortization of $40,318 and $31,915) 132,168 131,412 Deposits 10,204 11,354 Total Other Assets 142,372 142,766 Total Assets $ 15,623,192 $ 9,965,432 LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 4,932,648 $ 2,560,504 Line of credit 1,483,883 1,661,220 Total current liabilities Total Liabilities Stockholder's Equity Common stock, $.001 par value; 172,744,750 shares authorized; 76,447,587 and 74,550,754 shares issued and outstanding at December 30, 2012 and December 31, 2011, respectively 76,448 74,551 Additional paid in capital 18,920,811 18,538,563 Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities & Stockholders' Equity $ 15,623,192 $ 9,965,432 Ironclad Performance Wear Corp. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Twelve Months Ended December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 REVENUES Net sales $ 10,739,170 $ 7,682,394 $ 26,180,114 $ 21,401,002 COST OF SALES Cost of sales 6,646,450 5,023,271 16,129,474 13,439,562 GROSS PROFIT 4,092,720 2,659,123 10,050,640 7,961,440 OPERATING EXPENSES General and administrative 1,020,850 795,336 3,185,662 2,566,152 Sales and marketing 673,308 721,009 2,591,725 2,583,111 Research and development 158,354 116,526 541,171 365,481 Purchasing, warehousing and distribution 307,905 239,908 1,112,492 858,758 Depreciation and amortization 40,233 33,665 158,069 132,483 Total Operating Expenses 2,200,650 1,906,444 7,589,119 6,505,985 INCOME FROM OPERATIONS 1,892,070 752,679 2,461,521 1,455,455 OTHER INCOME (EXPENSE) Interest expense ) Interest income 77 50 21,463 89 Other income (expense), net ) - 55,419 700 Gain (Loss) on disposition of equipment 50 ) 50 ) Total Other Income (Expense) ) ) 26,787 ) NET INCOME BEFORE INCOME TAXES 1,849,295 695,856 2,488,308 1,336,117 PROVISION FOR INCOME TAXES ) DEFERRED INCOME TAX BENEFIT 857,500 - 857,500 - NET INCOME $ 2,556,795 $ 605,856 $ 3,078,808 $ 1,122,167 NET INCOME PER COMMON SHARE Basic $ 0.03 $ 0.01 $ 0.04 $ 0.02 Diluted $ 0.03 $ 0.01 $ 0.04 $ 0.01 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic 76,403,179 73,816,955 76,028,200 73,446,414 Diluted 86,016,780 84,293,491 85,641,801 83,922,950
